DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 10–19 is/are pending.
Claim(s) 1–9 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 February 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06 June 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Interpretation
"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 102
Claim(s) 10–19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning et al. (JP 2016-051600 A, hereinafter Ning).
Regarding claim 10, Ning discloses a lithium secondary battery, comprising a positive electrode; a negative electrode (see battery cell, [0056]) containing a negative electrode active material that is a carbon material which is capable of being doped/undoped with lithium ions (see graphitizable carbon powder, [0057]); and a nonaqueous electrolyte solution (see electrolytic solutions, [0058]), the solution comprising:
an additive A composed of a boron compound represented by the following Formula (1) (TABLE 1, [0062]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (1) (TABLE 1, [0062])
wherein, in Formula (1) (TABLE 1, [0062]),
n represents an integer from 1 to 5 (TABLE 1, [0062]),
M+ represents an Li+ ion or an H+ ion (TABLE 1, [0062]), and
when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (TABLE 1, [0062]); and
an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see FEC, [0052]; TABLE 2, [0054]).
Regarding claim 12, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein, when an absolute value of the reductive decomposition potential of the boron compound configuring the additive A is a reductive decomposition potential A (TABLE 1, [0062]), and
an absolute value of the reductive decomposition potential of the compound configuring the additive B is a reductive decomposition potential B (see FEC, [0052]; TABLE 2, [0054]),
a value obtained by subtracting the reductive decomposition potential B (see FEC, [0052]; TABLE 2, [0054]) from the reductive decomposition potential A is from 0.1 V to 1.5 V (TABLE 1, [0062]).
Regarding claim 13, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein, when an absolute value of the reductive decomposition potential of the compound configuring the additive B is a reductive decomposition potential B (see FEC, [0052]; TABLE 2, [0054]),
the reductive decomposition potential B is from 0.5 V to 2.0 V (see FEC, [0052]; TABLE 2, [0054]).
Regarding claim 14, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the additive B is at least one selected from the group consisting of a carbonate compound having a carbon-carbon unsaturated bond, a sultone compound, a cyclic sulfuric acid ester compound, a phosphoric acid ester compound, an oxalato compound, an aromatic compound substituted with a fluorine atom, an aliphatic compound substituted with a fluorine atom, a dinitrile compound, a sulfonyl compound having a fluorine atom, and a carbonate compound having a fluorine atom (see FEC, [0052]; TABLE 2, [0054]).
Regarding claim 15, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the additive B is at least one selected from the group consisting of vinylene carbonate, vinyl ethylene carbonate, 1,3-propane sultone, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4′-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, lithium bis(oxalato) borate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, lithium trifluoromethanesulfonate, lithium bis(fluorosulfonyl) imide, and 4-fluoroethylene carbonate (see FEC, [0052]; TABLE 2, [0054]).
Regarding claim 16, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein M+ in Formula (1) is a Li+ ion (TABLE 1, [0062]).
Regarding claim 17, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein a content of the additive A with respect to a total amount of the nonaqueous electrolyte solution for a battery is from 0.001% by mass to 10% by mass (TABLE 1, [0052]).
Regarding claim 18, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein a content of the additive B with respect to a total amount of the nonaqueous electrolyte solution for a battery is from 0.001% by mass to 10% by mass (see FEC, [0052]; TABLE 2, [0054]).
Regarding claim 19, Ning discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein a content mass ratio of the additive B (see FEC, [0052]; TABLE 2, [0054]) to the additive A is from more than 1 to 20 (TABLE 1, [0052]).
Regarding claim 11, Ning discloses a lithium secondary battery obtained by charging and discharging a lithium secondary battery (see charging and discharging, [0063]), wherein the lithium secondary battery, comprises a positive electrode; a negative electrode (see battery cell, [0056]) containing a negative electrode active material that is a carbon material which is capable of being doped/undoped with lithium ions (see graphitizable carbon powder, [0057]); and a nonaqueous electrolyte solution (see electrolytic solutions, [0058]), the solution comprising:
an additive A composed of a boron compound represented by the following Formula (1) (TABLE 1, [0062]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (1) (TABLE 1, [0062])
wherein, in Formula (1) (TABLE 1, [0062]),
n represents an integer from 1 to 5 (TABLE 1, [0062]),
M+ represents an Li+ ion or an H+ ion (TABLE 1, [0062]), and
when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (TABLE 1, [0062]); and
an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see FEC, [0052]; TABLE 2, [0054]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725